Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00133-CV

                 IN THE INTEREST OF N.P., JR., A.P., J.P., and J.V, Jr., Children

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-02931
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 28, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           This is an appeal from the trial court’s termination of appellant’s parental rights to her four

children. See TEX. FAM. CODE ANN. § 161.001(1)(E), (N), (O), (2) (West 2014). Appellant’s

court-appointed attorney filed a brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the

appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio

May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of parental rights),

disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).

Counsel provided appellant with a copy of the brief. Appellant was informed of her right to review

the record and advised of her right to file a pro se brief. Appellant has not filed a brief.
                                                                                 04-14-00133-CV


       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                               Sandee Bryan Marion, Justice




                                              -2-